       Case 1:18-cv-11386-VSB-KHP Document 208
                                           211 Filed 03/22/21
                                                     03/23/21 Page 1 of 3




March 22, 2021

VIA ECF                                                                                     03/23/2021
Hon. Katharine H. Parker
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re: Spectrum Dynamics Medical Limited v. General Electric Company, et al.,            03/23/2021
    Case No.: 18-cv-11386 (VSB)

Dear Judge Parker:
        We represent Defendant General Electric Company (“GE”) in the above-captioned matter..
On behalf of GE and Plaintiff Spectrum Dynamics Medical Limited, we write pursuant to Federal
Rule of Civil Procedure 5.2(e), Your Honor’s Individual Rule of Practice III(d), and the parties’
Stipulated Confidentiality and Protective Order (the “Protective Order”) (Doc. 156) to request that
several passages contained in Document Number 200, the transcript of the parties’ appearance
before Your Honor on February 25, 2021, be redacted and filed under seal. The parties jointly
respectfully request that before the transcript is made publicly available, the court reporter be
directed to redact the passages highlighted on pages 6-8, 10, 16-17, 21, 25-34, and 37, as set forth
in Exhibit 1 hereto.
         The presumption of public access to judicial documents can be overcome if countervailing
factors warrant confidentiality. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d
Cir. 2006); see also Nixon v. Warner Commc’ns Inc., 435 U.S. 589, 598 (1978). Sealing of records
may be justified to preserve “higher values,” including the need to protect an entity from
competitive injury. Lugosch, 435 F.3d at 124; see also Tropical Sails Corp. v. Yext, Inc., No. 14-
cv-7582, 2016 U.S. Dist. LEXIS 49029, at *10-11 (S.D.N.Y. Apr. 12) (risk of “competitive injury
is sufficiently serious to warrant protection” of proprietary business information). Consistent with
this, courts routinely permit sealing and redaction of competitively sensitive proprietary business
information. See, e.g., Louis Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485,
511 (S.D.N.Y. 2015); Encyclopedia Brown Prods., Ltd. v. Home Box Office. Inc., 26 F. Supp. 2d
606, 614 (S.D.N.Y. 1998); see also Nixon, 435 U.S. at 598 (recognizing need to seal information
that might “harm a litigant’s competitive standing”).
        Here, the discussions in the transcript concern GE’s development of a certain product that
is not publicly available and confidential details of Spectrum’s alleged trade secrets. This
information is competitively sensitive and proprietary information of GE or Spectrum,
respectively, that, if disclosed, would pose a substantial risk of harm to GE or Spectrum, and
constitutes “Highly Confidential – Attorneys’ Eyes Only” information under the Protective Order.
(Doc. 156.). This is the sort of competitively sensitive information that courts consistently protect

Marla.Butler@ThompsonHine.com Fax: 404.541.2905 Phone: 404.407.3680
      Case 1:18-cv-11386-VSB-KHP Document 211
                                          208 Filed 03/23/21
                                                    03/22/21 Page 2 of 3




                                                                                              Page 2
from disclosure. See, e.g., Ferring B.V. v. Allergan, Inc., No. 12-cv-2650, 2017 U.S. Dist. LEXIS
150239, at *16 (S.D.N.Y. Sep. 7) (granting motion to seal documents containing proprietary
information related to product development); Encyclopedia Brown, 26 F. Supp. 2d at 612 (sealing
documents reflecting sensitive trade secret information). This is particularly the case where, as
here, the information to be sealed was not relevant to the Court’s resolution of any issue. Cf.
Bernstein v. Bernstein Litowitz Berger & Grossman LLP, 814 F. 3d 132, 143 (2d Cir. 2016)
(denying sealing request where documents were “highly relevant to the exercise of Article III
judicial power”).
        The parties’ request is narrowly tailored to protect highly confidential information and does
not deprive the public of access to critical information. The parties respectfully request that the
Court permit the requested redactions in the publicly available version of the February 25, 2021
transcript (Doc. 200).
      Case 1:18-cv-11386-VSB-KHP Document 211
                                          208 Filed 03/23/21
                                                    03/22/21 Page 3 of 3




                                                                                     Page 3
Very truly yours,

/s/ Marla R. Butler
THOMPSON HINE LLP
Marla R. Butler
                                              Jesse Jenike-Godshalk (pro hac vice)
Carl Wesolowski (pro hac vice)
                                              312 Walnut Street, Suite 1400
Lauren Hogan (pro hac vice)
                                              Cincinnati, Ohio 45202
Two Alliance Center
                                              Tel.: (513) 352-6700
3560 Lenox Road NE, Suite 1600
                                              Fax: (513) 241-4771
Atlanta, Georgia 30326
                                              Jesse.Godshalk@ThompsonHine.com
Tel.: (404) 541-2900
Fax: (404) 541-2905
Marla.Butler@ThompsonHine.com
Carl.Wesolowski@ThompsonHine.com
Lauren.Hogan@ThompsonHine.com

Brian Lanciault                               Jeffrey Metzcar
335 Madison Avenue, 12th Floor                Discovery Place
New York, New York 10017                      10050 Innovation Drive
Tel.: (212) 344-5680                          Miamisburg, Ohio 45342
Fax: (212) 344-6101                           Tel. (937) 443-6841
Brian.Lanciault@ThompsonHine.com              Fax (937) 430-3781
                                              Jeff.Metzcar@thompsonhine.com
Attorneys for Defendants
General Electric Company, GE Healthcare,
Inc., GE Medical Systems Israel Ltd., Jean-
Paul Bouhnik, Sergio Steinfeld,
Arie Escho, and Nathan Hermony and for Non-
Party Yaron Hefetz

cc: All Counsel of Record via ECF
